Case 4:17-cv-13292-LVP-EAS ECF No. 124-3 filed 03/10/20   PageID.2984   Page 1 of 2




                                 Exhibit 2
         Case 4:17-cv-13292-LVP-EAS ECF No. 124-3 filed 03/10/20                                                     PageID.2985                Page 2 of 2
                        Jessica Rutter, Legal <jrutter@aft.org> on behalf of
From:
                        Jessica Rutter, Legal <jrutter@aft.org>
Sent:                   Friday, September 29, 2017 3:50 PM
To:                     David Hecker/Dave Dobbie <David Hecker/Dave Dobbie <ddobbie@aftmichigan.org>>;
                        David Hecker, AFT VP <David Hecker, AFT VP <dhecker@aftmichigan.org>>
Cc:                     Bradford Murray, Research & Strategic Initiatives <Bradford Murray, Research &
                        Strategic Initiatives <bmurray@aft.org> >
Subject:                FW: Materials to send to leaders
Attach:                 Backgrounder AFT-MI v PV FINAL.pdf; PV Media Backgrounderfrom Camino.pdf; What
                        is Project Veritasl2.pdf; 9.29.17 PV Statement.pdf; Operative_pictures.pdf


Dobbie/ Hecker :

Wa iting fo r Ryan Grim's story . Once we get it, the attached documents can go:

     (1) Ml background er
     (2) PV Backgro under from Camino
     (3) PV Backgrounder fr om AFT
     (4) AFT Press Release
     (5) Oper at ive Pictures

I have a slight concern th at you can see some of our peop le's fa ces in the operati ves do c. If you guys agree we can ask
Brad, cc:ed if he can easily remove those faces.


From: David Strom, Legal
Sent: Friday, September 29, 2017 3:41 PM
To: Jessica Rutter, Legal
Subject: FW: Materials to send to leaders



From: Jessica Smith, Office of the President
Sent: Friday, September 29, 2017 3:40 PM
To: DRW; Tear Jones Murphy, Office of the President
Cc: David Strom, Legal; Celia Lose, Communications; Andrew Crook, Communications; cousens@cousenslaw.com; Elizabeth
Toledo (elizabeth@caminopr.com)
Subject: Materials to send to leaders

Here are four documents that are ready to go to everyone on the call. I would recommend that we also include the Ryan
Grim story.

     •      AFT media statement
     •      Camino background on PV
     •      Our background on PV
     •      Background on what happened in Ml




This e-mail and any attachments are confidential and are intended solely for the named addressee(s). If you are not a named addressee, you should not copy, alter,
post, forward, distribute or disseminate the contents of the e-mail or attachments. V\lhen responding, please refra in from including info rmation such as social security
numbers, passwords, and other sensitive types of data in non-encrypted emails and non-password protected email attachm ents. Any views or opinions expressed
are solely those of the individual and do not necessaril y represent those of the American Federation of Teachers (AFT).




                                                                                                                                                          AFTMI0000170
